Title: To Thomas Jefferson from Thomas Barclay, 10 February 1787
From: Barclay, Thomas
To: Jefferson, Thomas



Dear Sir
Alicante, 10th. Febry. 1787.

I had the pleasure of receiving your obliging Letter of the 27th. of December, and if my endeavours to serve our Country well have the flattering effects you suppose, I shall think my Journey to Morocco one of the happiest Incidents of my life. I am very glad  to learn that you are recovering from the Injury which your wrist receiv’d, and hope it is possible we may meet on the road, but at present I am so little my own Master, and so much govern’d by circumstances that I have not even an Idea how I shall reach Paris; and on the Subject of my movements I can add nothing to the annex’d copy of what I have written to you and Mr. Adams by this Day’s post, but that I shall endeavour to embark for America in April or May.—I will not now trouble you with any thing on the Subject of Messrs. Schweighauser’s accounts but that the Sums which they charge were all certainly paid on the Alliance frigate at L’Orient, but at a time when the Court of France had taken the care of those advances on itself, and Mr. Schweighauser’s Agent at L’Orient paid them not only in direct opposition to the orders of Dr. Franklin, but to those of Mr. Schweighauser himself and those orders were given before the Disbursements were paid. An Attachment was laid on the Effects of the United States at Nantes by which I believe a very heavy loss will fall on them, as I think a number of new Arms imported from Holland are perish’d through want of care. I consulted a Merchant at Nantes concerning the propriety of leaving the whole transactions to the determination of three or four disinterested men, and his answer was, “that if the dispute was between two Individuals there would be no doubt of its being determin’d against Mr. Schweighauser. But at present there is on one Side the Public of America, and on the other a private Individual whose fortune might be affected by the Determination. And this Consideration will have great weight with any Arbitrator we cou’d find.” The papers relative to this affair are put up together in my office at St. Germains, and if any accident shou’d prevent me from having the pleasure of seeing you, it will be very necessary for you to take and examine them previous to your making a Settlement. They contain the Correspondence between Doctor Franklin and Mr. Schweighauser which was continued by Mr. Dobré after the Death of his Father in law. A List of the articles under attachment I left with you previous to my Departure.—Why has not Mr. Dobré as the Representative of Mr. Schweighauser push’d the affair to a legal Tryal if he can do it. Are Goods under attachment to lye for ever on hand, or untill they perish. I suppose I have applied at the least five or six times personally to the Marechal de Castries for an order that these arms (which were attachd before the Peace was compleated) shoud be deliver’d up to me that they might be transported to America, and I once demanded them at Nantes by a Lawyer in order to lay  the foundation of a Suit for Damages. The lawyer went beyond his orders, and summon’d Mr. Dobré to a tryal before the Consular Court. With the summons the matter ended, neither Mr. Dobrè nor myself appear’d at that Court, and Monsieur De Castries said that as I had taken the affair out of the hands of the Council at Versailles by calling Mr. Dobrè to an account at Nantes, it woud not be proper in him to intermedle.
The Whole affair was Stated by me to Doctor Franklin and by him I believe to M. De Castries, but nothing was since done in it. I am of opinion that Mr. Dobrè shou’d long since have applied to the Court of France for the payment of these advances, and perhaps the letter which M. De Sartine wrote when the Alliance was lent by Dr. Franklin, might entitle him to recover his Demand. For M. De Sartine expressly promis’d, as Doctor Franklin inform’d me, that the Alliance Disbursments shou’d be paid by the Court of France, and I suppose the only objection that wou’d be made, must be, that as the Court had an Agent of their own at L’Orient, Mr. Schweighauser had no business to Intermeddle in the Supplies, especially after he was forbid. I meant only to have touch’d slightly on this matter but I have been drawn on. And if I do not see you, it may be all necessary. I shall trespass no longer on your time than to assure you of the truth wherewith I am Dr. Sir Your obedt. & oblig’d h’ble Servant,

Thos. Barclay

 
My Right Thumb is Very painful to me.
 
